DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character not mentioned in the description: 880 in Figure 8.
The drawings are objected to because:
In Figure 1, element 170 is labeled “RS”, and in paragraph 0025 of the specification, element 170 is referred to as “robotic process automation (RPA) component”.
In Figure 8, the “Yes” and “No” outputs of element 880 are reverse based on the description in the specification.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The disclosure is objected to because of the following informalities:
In paragraph 0077, line 3, “PDD at block 470” should read “PDD at block 460”.
In paragraph 0080, line 2, “that NER can detect” should read “that can detect”.
Appropriate correction is required.
Claim Objections
Claim 16 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 10.  Based on the claim numbers, it appears that the claim 16 preamble “the method of claim 8” was intended to be “the computer program product of claim 15”.
Claim 17 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 11.  The objection can be resolved by changing the claim 16 preamble from “the method of claim 8” to “the computer program product of claim 15”.
Claim 17 is objected to because there is insufficient antecedent basis for the limitation “the computer program product of claim 16”.  The objection can be resolved by changing the claim 16 preamble from “the method of claim 8” to “the computer program product of claim 15”.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation "the action list" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  The issue can be resolved by amending claim 20 to depend from claim 19 instead of claim 18.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claim recites a system for automating a process using robotic process automation code, comprising: a memory device for storing program code; at least one processor device operatively coupled to the memory device and configured to execute program code stored on the memory device to: process, based on a contextual dictionary, a process description document associated with a process to be automated by a robotic process automation system; automatically generate robotic process automation code based on the processing; and execute the robotic process automation code for automating the process.
	The claim 1 limitations, under their broadest reasonable interpretation, cover performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting “a memory device” and “at least one processor”, nothing in the claim elements preclude the actions from practically being performed in the mind.  For example, “process” in the context of this claim encompasses a person reading a process description document and considering the described process, using a contextual dictionary to assist in understanding the process, and “generate” in the context of this claim encompasses the person writing software to perform the process.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  In particular, the claim recites the additional elements “a memory device” and “at least one processor”.  These elements are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The limitation “execute the robotic process automation code for automating the process” adds insignificant extra-solution activity to the judicial exception.  Adding a final step of executing the software does not add a meaningful limitation to the process of generating the software.  The claim is directed to an abstract idea.   
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “a memory device” and “at least one processor” amount to no more than mere instructions to apply the exception using generic computer components, and the limitation “execute the robotic process automation code for automating the process” adds insignificant extra-solution activity to the judicial exception.  Mere instructions to apply an exception using generic computer components and insignificant extra-solution activity cannot provide an inventive concept.  The claim is not patent eligible.
Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claim 2 depends from claim 1, and thus recites the limitations of claim 1, with the additional limitation: wherein the at least one processor device is further configured to execute program code stored on the memory device to build the contextual dictionary.
For the reasons discussed above for claim 1, the claim 1 limitations recite abstract ideas.  The additional limitation of claim 2 does not preclude the steps of claim 1 from practically being performed in the mind.  For example, “build” in the context of this claim encompasses a person writing a contextual dictionary.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  For the reasons discussed above for claim 1, the additional claim elements amount to no more than mere instructions to apply the exception using generic computer components.  Accordingly, these elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  The claim is not patent eligible.
Claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claim 3 depends from claim 1, and thus recites the limitations of claim 1, with the additional limitation: wherein the at least one processor device is further configured to execute program code stored on the memory device to obtain the process description document, the process description document including linkages.
For the reasons discussed above for claim 1, the claim 1 limitations recite abstract ideas.  The additional limitation of claim 3 does not preclude the steps of claim 1 from practically being performed in the mind.  For example, “obtain” in the context of this claim encompasses a person obtaining the process description document.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  For the reasons discussed above for claim 1, the additional claim elements amount to no more than mere instructions to apply the exception using generic computer components.  Accordingly, these elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  The claim is not patent eligible.
Claim 4 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claim 4 depends from claim 3, and thus recites the limitations of claim 3, with the additional limitation: wherein the at least one processor device is configured to build the contextual dictionary by: processing the linkages from the process description; extracting local context content from the processed linkages using artificial intelligence; obtaining a global dictionary; and integrating the local context content with the global dictionary to obtain the contextual dictionary.
For the reasons discussed above for claim 3, the claim 3 limitations recite abstract ideas.  The additional limitation of claim 4 does not preclude the steps of claim 3 from practically being performed in the mind.  For example, “processing” in the context of this claim encompasses a person reading documents linked to the process description, “extracting” in the context of this claim encompasses the person recording information from the linked documents, and “integrating” in the context of this claim encompasses the person writing a contextual dictionary using the information from the linked documents and a global dictionary.  The additional element “using artificial intelligence” amounts to no more than mere instructions to apply the exception using generic computer components.   If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  For the reasons discussed above for claim 3, the additional claim elements amount to no more than mere instructions to apply the exception using generic computer components.  Accordingly, these elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  The claim is not patent eligible.
Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claim 5 depends from claim 4, and thus recites the limitations of claim 4, with the additional limitation: wherein the at least one processor device is configured to process the process description document based on the contextual dictionary by identifying one or more proper nouns from the process description documents using the contextual dictionary.
For the reasons discussed above for claim 4, the claim 4 limitations recite abstract ideas.  The additional limitation of claim 5 does not preclude the steps of claim 4 from practically being performed in the mind.  For example, “process” in the context of this claim encompasses a person reading a process description document and considering the described process, using a contextual dictionary to assist in understanding proper nouns used in the process description document.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  For the reasons discussed above for claim 4, the additional claim elements amount to no more than mere instructions to apply the exception using generic computer components.  Accordingly, these elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  The claim is not patent eligible.
Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claim 6 depends from claim 5, and thus recites the limitations of claim 5, with the additional limitation: wherein the at least one processor device is configured to execute program code stored on the memory device to generate an action list based on the processing, and wherein the robotic process automation code is automatically generated based on the action list.
For the reasons discussed above for claim 5, the claim 5 limitations recite abstract ideas.  The additional limitation of claim 6 does not preclude the steps of claim 5 from practically being performed in the mind.  For example, “generate an action list” in the context of this claim encompasses a person writing a list of actions to be performed by the process described in a process description document, and “generated based on the action list” in the context of this claim encompasses the person using the action list to write software to perform the process.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  For the reasons discussed above for claim 5, the additional claim elements amount to no more than mere instructions to apply the exception using generic computer components.  Accordingly, these elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  The claim is not patent eligible.
Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claim 7 depends from claim 6, and thus recites the limitations of claim 6, with the additional limitation: wherein the at least one processor device is configured to generate the action list by identifying an action for each step description in the process by identifying verb-object pairs based on the identified proper nouns.
For the reasons discussed above for claim 6, the claim 6 limitations recite abstract ideas.  The additional limitation of claim 7 does not preclude the steps of claim 6 from practically being performed in the mind.  For example, “generate” in the context of this claim encompasses a person writing a list of actions to be performed by the process described in a process description document by identifying verb-object pairs containing proper nouns that describe actions to be performed.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  For the reasons discussed above for claim 6, the additional claim elements amount to no more than mere instructions to apply the exception using generic computer components.  Accordingly, these elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  The claim is not patent eligible.
Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claim recites a computer-implemented method for automating a process using robotic process automation code, comprising: processing, based on a contextual dictionary, a process description document associated with a process to be automated by a robotic process automation system; automatically generating robotic process automation code based on the processing; and executing the robotic process automation code for automating the process.
	The claim 8 limitations, under their broadest reasonable interpretation, cover performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting “computer-implemented method”, nothing in the claim elements preclude the actions from practically being performed in the mind.  For example, “processing” in the context of this claim encompasses a person reading a process description document and considering the described process, using a contextual dictionary to assist in understanding the process, and “generating” in the context of this claim encompasses the person writing software to perform the process.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  In particular, the claim recites the additional element “computer-implemented method”.  This element is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The limitation “executing the robotic process automation code for automating the process” adds insignificant extra-solution activity to the judicial exception.  Adding a final step of executing the software does not add a meaningful limitation to the process of generating the software.  The claim is directed to an abstract idea.   
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of “computer-implemented method” amounts to no more than mere instructions to apply the exception using generic computer components, and the limitation “executing the robotic process automation code for automating the process” adds insignificant extra-solution activity to the judicial exception.  Mere instructions to apply an exception using generic computer components and insignificant extra-solution activity cannot provide an inventive concept.  The claim is not patent eligible.
Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claim 9 depends from claim 8, and thus recites the limitations of claim 8, with the additional limitation: further comprising building the contextual dictionary.
For the reasons discussed above for claim 8, the claim 8 limitations recite abstract ideas.  The additional limitation of claim 9 does not preclude the steps of claim 8 from practically being performed in the mind.  For example, “building” in the context of this claim encompasses a person writing a contextual dictionary.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  For the reasons discussed above for claim 8, the additional claim elements amount to no more than mere instructions to apply the exception using generic computer components.  Accordingly, these elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  The claim is not patent eligible.
Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claim 10 depends from claim 8, and thus recites the limitations of claim 8, with the additional limitation: further comprising obtaining the process description document, the process description document including linkages.
For the reasons discussed above for claim 8, the claim 8 limitations recite abstract ideas.  The additional limitation of claim 10 does not preclude the steps of claim 8 from practically being performed in the mind.  For example, “obtaining” in the context of this claim encompasses a person obtaining the process description document.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  For the reasons discussed above for claim 8, the additional claim elements amount to no more than mere instructions to apply the exception using generic computer components.  Accordingly, these elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  The claim is not patent eligible.
Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claim 11 depends from claim 10, and thus recites the limitations of claim 10, with the additional limitation: wherein building the contextual dictionary further includes: processing linkages from the process description; extracting local context content from the processed linkages using artificial intelligence; obtaining a global dictionary; and integrating the local context content with the global dictionary to obtain the contextual dictionary.
For the reasons discussed above for claim 10, the claim 10 limitations recite abstract ideas.  The additional limitation of claim 11 does not preclude the steps of claim 10 from practically being performed in the mind.  For example, “processing” in the context of this claim encompasses a person reading documents linked to the process description, “extracting” in the context of this claim encompasses the person recording information from the linked documents, and “integrating” in the context of this claim encompasses the person writing a contextual dictionary using the information from the linked documents and a global dictionary.  The additional element “using artificial intelligence” amounts to no more than mere instructions to apply the exception using generic computer components.   If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  For the reasons discussed above for claim 10, the additional claim elements amount to no more than mere instructions to apply the exception using generic computer components.  Accordingly, these elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  The claim is not patent eligible.
Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claim 12 depends from claim 8, and thus recites the limitations of claim 8, with the additional limitation: wherein processing the process description document based on the contextual dictionary further includes identifying one or more proper nouns from the process description documents using the contextual dictionary.
For the reasons discussed above for claim 8, the claim 8 limitations recite abstract ideas.  The additional limitation of claim 12 does not preclude the steps of claim 8 from practically being performed in the mind.  For example, “process” in the context of this claim encompasses a person reading a process description document and considering the described process, using a contextual dictionary to assist in understanding proper nouns used in the process description document.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  For the reasons discussed above for claim 8, the additional claim elements amount to no more than mere instructions to apply the exception using generic computer components.  Accordingly, these elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  The claim is not patent eligible.
Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claim 13 depends from claim 12, and thus recites the limitations of claim 12, with the additional limitation: further comprising generating an action list based on the processing, wherein the robotic process automation code is automatically generated based on the action list.
For the reasons discussed above for claim 12, the claim 12 limitations recite abstract ideas.  The additional limitation of claim 13 does not preclude the steps of claim 12 from practically being performed in the mind.  For example, “generating an action list” in the context of this claim encompasses a person writing a list of actions to be performed by the process described in a process description document, and “generated based on the action list” in the context of this claim encompasses the person using the action list to write software to perform the process.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  For the reasons discussed above for claim 12, the additional claim elements amount to no more than mere instructions to apply the exception using generic computer components.  Accordingly, these elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  The claim is not patent eligible.
Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claim 14 depends from claim 13, and thus recites the limitations of claim 13, with the additional limitation: wherein generating the action list further includes identifying an action for each step description in the process by identifying verb-object pairs based on the identified proper nouns.
For the reasons discussed above for claim 13, the claim 13 limitations recite abstract ideas.  The additional limitation of claim 14 does not preclude the steps of claim 13 from practically being performed in the mind.  For example, “generating” in the context of this claim encompasses a person writing a list of actions to be performed by the process described in a process description document by identifying verb-object pairs containing proper nouns that describe actions to be performed.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  For the reasons discussed above for claim 13, the additional claim elements amount to no more than mere instructions to apply the exception using generic computer components.  Accordingly, these elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  The claim is not patent eligible.
Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claim recites a computer program product comprising a non-transitory computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to perform a method for automating a process using robotic process automation code, the method performed by the computer comprising: processing, based on a contextual dictionary, a process description document associated with a process to be automated by a robotic process automation system; automatically generating robotic process automation code based on the processing; and executing the robotic process automation code for automating the process.
The claim 15 limitations, under their broadest reasonable interpretation, cover performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting “computer readable storage medium” and “a computer” nothing in the claim elements preclude the actions from practically being performed in the mind.  For example, “processing” in the context of this claim encompasses a person reading a process description document and considering the described process, using a contextual dictionary to assist in understanding the process, and “generating” in the context of this claim encompasses the person writing software to perform the process.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  In particular, the claim recites the additional elements “computer readable storage medium” and “a computer”.  These elements are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The limitation “executing the robotic process automation code for automating the process” adds insignificant extra-solution activity to the judicial exception.  Adding a final step of executing the software does not add a meaningful limitation to the process of generating the software.  The claim is directed to an abstract idea.   
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “computer readable storage medium” and “a computer” amount to no more than mere instructions to apply the exception using generic computer components, and the limitation “executing the robotic process automation code for automating the process” adds insignificant extra-solution activity to the judicial exception.  Mere instructions to apply an exception using generic computer components and insignificant extra-solution activity cannot provide an inventive concept.  The claim is not patent eligible.
Claim 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claim 16 depends from claim 8, and thus recites the limitations of claim 8, with the additional limitation: wherein the method further includes obtaining the process description document, the process description document including linkages.
For the reasons discussed above for claim 8, the claim 8 limitations recite abstract ideas.  The additional limitation of claim 16 does not preclude the steps of claim 8 from practically being performed in the mind.  For example, “obtaining” in the context of this claim encompasses a person obtaining the process description document.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  For the reasons discussed above for claim 8, the additional claim elements amount to no more than mere instructions to apply the exception using generic computer components.  Accordingly, these elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  The claim is not patent eligible.
Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claim 17 depends from claim 16, and thus recites the limitations of claim 16, with the additional limitation: wherein the method further includes building the contextual dictionary, including: processing linkages from the process description; extracting local context content from the processed linkages using artificial intelligence; obtaining a global dictionary; and integrating the local context content with the global dictionary to obtain the contextual dictionary.
For the reasons discussed above for claim 16, the claim 16 limitations recite abstract ideas.  The additional limitation of claim 17 does not preclude the steps of claim 16 from practically being performed in the mind.  For example, “processing” in the context of this claim encompasses a person reading documents linked to the process description, “extracting” in the context of this claim encompasses the person recording information from the linked documents, and “integrating” in the context of this claim encompasses the person writing a contextual dictionary using the information from the linked documents and a global dictionary.  The additional element “using artificial intelligence” amounts to no more than mere instructions to apply the exception using generic computer components.   If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  For the reasons discussed above for claim 16, the additional claim elements amount to no more than mere instructions to apply the exception using generic computer components.  Accordingly, these elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  The claim is not patent eligible.
Claim 18 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claim 18 depends from claim 15, and thus recites the limitations of claim 15, with the additional limitation: wherein processing the process description document based on the contextual dictionary further includes identifying one or more proper nouns from the process description documents using the contextual dictionary.
For the reasons discussed above for claim 15, the claim 15 limitations recite abstract ideas.  The additional limitation of claim 18 does not preclude the steps of claim 15 from practically being performed in the mind.  For example, “process” in the context of this claim encompasses a person reading a process description document and considering the described process, using a contextual dictionary to assist in understanding proper nouns used in the process description document.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  For the reasons discussed above for claim 15, the additional claim elements amount to no more than mere instructions to apply the exception using generic computer components.  Accordingly, these elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  The claim is not patent eligible.
Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claim 19 depends from claim 18, and thus recites the limitations of claim 18, with the additional limitation: wherein the method further includes generating an action list based on the processing, wherein the robotic process automation code is automatically generated based on the action list.
For the reasons discussed above for claim 18, the claim 18 limitations recite abstract ideas.  The additional limitation of claim 19 does not preclude the steps of claim 18 from practically being performed in the mind.  For example, “generating an action list” in the context of this claim encompasses a person writing a list of actions to be performed by the process described in a process description document, and “generated based on the action list” in the context of this claim encompasses the person using the action list to write software to perform the process.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  For the reasons discussed above for claim 18, the additional claim elements amount to no more than mere instructions to apply the exception using generic computer components.  Accordingly, these elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  The claim is not patent eligible.
Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claim 20 depends from claim 18, and thus recites the limitations of claim 18, with the additional limitation: wherein generating the action list further includes identifying an action for each step description in the process by identifying verb-object pairs based on the identified proper nouns.
For the reasons discussed above for claim 18, the claim 18 limitations recite abstract ideas.  The additional limitation of claim 20 does not preclude the steps of claim 18 from practically being performed in the mind.  For example, “generating” in the context of this claim encompasses a person writing a list of actions to be performed by the process described in a process description document by identifying verb-object pairs containing proper nouns that describe actions to be performed.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  For the reasons discussed above for claim 18, the additional claim elements amount to no more than mere instructions to apply the exception using generic computer components.  Accordingly, these elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  The claim is not patent eligible.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 3, 8 – 10 and 15 – 16 are rejected under 35 U.S.C. 103 as being unpatentable over Iwasaki (US Patent No. 8,073,827) in view of Skarbovsky et al. (US Patent Application Publication No. 2018/0143970), hereinafter Skarbovsky, and Reyes Lozano et al. (US Patent No. 9,280,322), hereinafter Reyes Lozano.
Regarding claim 1, Iwasaki discloses a system for automating a process using robotic process automation code, comprising:
a memory device (Figure 3, hard disk (HD) 19) for storing program code;
at least one processor device (Figure 3, central-processing unit (CPU) 17) operatively coupled to the memory device and configured to execute program code stored on the memory device to:
process a process description document associated with a process to be automated by a robotic process automation system (Column 1, lines 46-50, "A processing device according to an embodiment of the present invention includes an input unit configured to input a first processing-descriptive document, and a processing unit configured to perform processing procedures written in the first processing-descriptive document.").
Iwasaki does not specifically disclose: based on a contextual dictionary; automatically generate robotic process automation code based on the processing; and execute the robotic process automation code for automating the process.
Skarbovsky teaches: based on a contextual dictionary (Paragraph 0025, lines 1-5, "For words with identical or similar phonemes, such as homophones, the contextual dictionary 130 will provide multiple potential words that the speech to text engine 120 is operable to select from, based on syntax and context of the data it is translating.").  Skarbovsky teaches using a contextual dictionary to interpret natural language input in order to make the interpretation more reliable (Paragraph 0004, lines 2-9, "For example, the speech-to-text algorithm may be improved and made more efficient through terminology discovery prior to the event based on contextual information and supplemental contextual information. By providing a contextual dictionary for the speech to text engine, a more reliable transcript is provided, and fewer computing resources need to be devoted to correcting the transcript.").
Iwasaki and Skarbovsky are considered to be analogous to the claimed invention because they are in the same field of processing systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Iwasaki to incorporate the teachings of Skarbovsky to use a contextual dictionary to interpret natural language input.  Doing so would allow for making the interpretation more reliable.
Iwasaki in view of Skarbovsky does not specifically disclose: automatically generate robotic process automation code based on the processing; and execute the robotic process automation code for automating the process.
Reyes Lozano teaches:
automatically generate robotic process automation code based on the processing (Column 2, lines 3-5, "In some embodiments, natural language processing (also referred to herein as NLP) can be used to generate source code.");
and execute the robotic process automation code for automating the process (Column 6, lines 14-15, "At block 212, the source code module 122 can execute the source code.").
Reyes Lozano teaches automatically generating software code and executing the software code to reduce the time required to develop software (Column 1, lines 12-14, "To reduce the time to develop software, various methods for automating the generation of source code have been developed.").
Iwasaki, Skarbovsky, and Reyes Lozano are considered to be analogous to the claimed invention because they are in the same field of processing systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Iwasaki in view of Skarbovsky to incorporate the teachings of Reyes Lozano to automatically generate software code and execute the software code.  Doing so would allow for reducing the time required to develop software.
Regarding claim 2, Iwasaki in view of Skarbovsky and Reyes Lozano discloses the system as claimed in claim 1.
Skarbovsky further teaches: wherein the at least one processor device is further configured to execute program code stored on the memory device to build the contextual dictionary (Paragraph 0003, lines 2-4, "the context for the event is discovered and provided to a dictionary building engine to produce a contextual dictionary customized for transcribing that event").  Skarbovsky teaches building a contextual dictionary to improve the quality of interpreting natural language input (Paragraph 0003, lines 1-4, "To improve the quality of transcripts produced for an event, the context for the event is discovered and provided to a dictionary building engine to produce a contextual dictionary customized for transcribing that event.").
Iwasaki and Skarbovsky are considered to be analogous to the claimed invention because they are in the same field of processing systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Iwasaki to further incorporate the teachings of Skarbovsky to build a contextual dictionary.  Doing so would allow for improving the quality of interpreting natural language input.
Regarding claim 3, Iwasaki in view of Skarbovsky and Reyes Lozano discloses the system as claimed in claim 1.
Iwasaki further discloses: wherein the at least one processor device is further configured to execute program code stored on the memory device to obtain the process description document, the process description document including linkages (Column 1, lines 46-50, "A processing device according to an embodiment of the present invention includes an input unit configured to input a first processing-descriptive document, and a processing unit configured to perform processing procedures written in the first processing-descriptive document."; Column 6, lines 20-25, "FIG. 4 shows an example sequential-processing-descriptive document. A diagram 401 shows the configuration of an example Web-service-sequential-processing-descriptive document. Reference numeral 402 indicates a call-destination-Web-service information (a label) linked to the label of the public information 205.").
Regarding claim 8, Iwasaki discloses a computer-implemented method for automating a process using robotic process automation code, comprising:
processing a process description document associated with a process to be automated by a robotic process automation system (Column 1, lines 46-50, "A processing device according to an embodiment of the present invention includes an input unit configured to input a first processing-descriptive document, and a processing unit configured to perform processing procedures written in the first processing-descriptive document.").
Iwasaki does not specifically disclose: based on a contextual dictionary; automatically generating robotic process automation code based on the processing; and executing the robotic process automation code for automating the process.
Skarbovsky teaches: based on a contextual dictionary (Paragraph 0025, lines 1-5, "For words with identical or similar phonemes, such as homophones, the contextual dictionary 130 will provide multiple potential words that the speech to text engine 120 is operable to select from, based on syntax and context of the data it is translating.").  Skarbovsky teaches using a contextual dictionary to interpret natural language input in order to make the interpretation more reliable (Paragraph 0004, lines 2-9, "For example, the speech-to-text algorithm may be improved and made more efficient through terminology discovery prior to the event based on contextual information and supplemental contextual information. By providing a contextual dictionary for the speech to text engine, a more reliable transcript is provided, and fewer computing resources need to be devoted to correcting the transcript.").
Iwasaki and Skarbovsky are considered to be analogous to the claimed invention because they are in the same field of processing systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Iwasaki to incorporate the teachings of Skarbovsky to use a contextual dictionary to interpret natural language input.  Doing so would allow for making the interpretation more reliable.
Iwasaki in view of Skarbovsky does not specifically disclose: automatically generating robotic process automation code based on the processing; and executing the robotic process automation code for automating the process.
Reyes Lozano teaches:
automatically generating robotic process automation code based on the processing (Column 2, lines 3-5, "In some embodiments, natural language processing (also referred to herein as NLP) can be used to generate source code.");
and executing the robotic process automation code for automating the process (Column 6, lines 14-15, "At block 212, the source code module 122 can execute the source code.").
Reyes Lozano teaches automatically generating software code and executing the software code to reduce the time required to develop software (Column 1, lines 12-14, "To reduce the time to develop software, various methods for automating the generation of source code have been developed.").
Iwasaki, Skarbovsky, and Reyes Lozano are considered to be analogous to the claimed invention because they are in the same field of processing systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Iwasaki in view of Skarbovsky to incorporate the teachings of Reyes Lozano to automatically generate software code and execute the software code.  Doing so would allow for reducing the time required to develop software.
Regarding claim 9, Iwasaki in view of Skarbovsky and Reyes Lozano discloses the method as claimed in claim 8.
Skarbovsky further teaches: building the contextual dictionary (Paragraph 0003, lines 2-4, "the context for the event is discovered and provided to a dictionary building engine to produce a contextual dictionary customized for transcribing that event").  Skarbovsky teaches building a contextual dictionary to improve the quality of interpreting natural language input (Paragraph 0003, lines 1-4, "To improve the quality of transcripts produced for an event, the context for the event is discovered and provided to a dictionary building engine to produce a contextual dictionary customized for transcribing that event.").
Iwasaki and Skarbovsky are considered to be analogous to the claimed invention because they are in the same field of processing systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Iwasaki to further incorporate the teachings of Skarbovsky to build a contextual dictionary.  Doing so would allow for improving the quality of interpreting natural language input.
Regarding claim 10, Iwasaki in view of Skarbovsky and Reyes Lozano discloses the method as claimed in claim 8.
Iwasaki further discloses: obtaining the process description document, the process description document including linkages (Column 1, lines 46-50, "A processing device according to an embodiment of the present invention includes an input unit configured to input a first processing-descriptive document, and a processing unit configured to perform processing procedures written in the first processing-descriptive document."; Column 6, lines 20-25, "FIG. 4 shows an example sequential-processing-descriptive document. A diagram 401 shows the configuration of an example Web-service-sequential-processing-descriptive document. Reference numeral 402 indicates a call-destination-Web-service information (a label) linked to the label of the public information 205.").
Regarding claim 15, Iwasaki discloses a computer program product comprising a non-transitory computer readable storage medium (Figure 3, hard disk (HD) 19) having program instructions embodied therewith, the program instructions executable by a computer to cause the computer (Figure 3, central-processing unit (CPU) 17) to perform a method for automating a process using robotic process automation code, the method performed by the computer comprising:
processing a process description document associated with a process to be automated by a robotic process automation system (Column 1, lines 46-50, "A processing device according to an embodiment of the present invention includes an input unit configured to input a first processing-descriptive document, and a processing unit configured to perform processing procedures written in the first processing-descriptive document.").
Iwasaki does not specifically disclose: based on a contextual dictionary; automatically generating robotic process automation code based on the processing; and executing the robotic process automation code for automating the process.
Skarbovsky teaches: based on a contextual dictionary (Paragraph 0025, lines 1-5, "For words with identical or similar phonemes, such as homophones, the contextual dictionary 130 will provide multiple potential words that the speech to text engine 120 is operable to select from, based on syntax and context of the data it is translating.").  Skarbovsky teaches using a contextual dictionary to interpret natural language input in order to make the interpretation more reliable (Paragraph 0004, lines 2-9, "For example, the speech-to-text algorithm may be improved and made more efficient through terminology discovery prior to the event based on contextual information and supplemental contextual information. By providing a contextual dictionary for the speech to text engine, a more reliable transcript is provided, and fewer computing resources need to be devoted to correcting the transcript.").
Iwasaki and Skarbovsky are considered to be analogous to the claimed invention because they are in the same field of processing systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Iwasaki to incorporate the teachings of Skarbovsky to use a contextual dictionary to interpret natural language input.  Doing so would allow for making the interpretation more reliable.
Iwasaki in view of Skarbovsky does not specifically disclose: automatically generating robotic process automation code based on the processing; and executing the robotic process automation code for automating the process.
Reyes Lozano teaches:
automatically generating robotic process automation code based on the processing (Column 2, lines 3-5, "In some embodiments, natural language processing (also referred to herein as NLP) can be used to generate source code.");
and executing the robotic process automation code for automating the process (Column 6, lines 14-15, "At block 212, the source code module 122 can execute the source code.").
Reyes Lozano teaches automatically generating software code and executing the software code to reduce the time required to develop software (Column 1, lines 12-14, "To reduce the time to develop software, various methods for automating the generation of source code have been developed.").
Iwasaki, Skarbovsky, and Reyes Lozano are considered to be analogous to the claimed invention because they are in the same field of processing systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Iwasaki in view of Skarbovsky to incorporate the teachings of Reyes Lozano to automatically generate software code and execute the software code.  Doing so would allow for reducing the time required to develop software.
Regarding claim 16, Iwasaki in view of Skarbovsky and Reyes Lozano discloses the method as claimed in claim 8.
Iwasaki further discloses: wherein the method further includes obtaining the process description document, the process description document including linkages (Column 1, lines 46-50, "A processing device according to an embodiment of the present invention includes an input unit configured to input a first processing-descriptive document, and a processing unit configured to perform processing procedures written in the first processing-descriptive document."; Column 6, lines 20-25, "FIG. 4 shows an example sequential-processing-descriptive document. A diagram 401 shows the configuration of an example Web-service-sequential-processing-descriptive document. Reference numeral 402 indicates a call-destination-Web-service information (a label) linked to the label of the public information 205.").
Claims 4, 11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Iwasaki in view of Skarbovsky and Reyes Lozano, and further in view of Margiolas (US Patent Application Publication No. 2019/0138511).
Regarding claim 4, Iwasaki in view of Skarbovsky and Reyes Lozano discloses the system as claimed in claim 3.
Skarbovsky further teaches: wherein the at least one processor device is configured to build the contextual dictionary by:
processing the linkages from the process description (Paragraph 0026, lines 1-7, "The contextual dictionary 130 is augmented from a base state (e.g., a standard dictionary, a prior-created contextual dictionary 130) to include terminology discovered via context mining from the event to be transcribed. For example, a meeting event may be mined to discover its attendees, a title and description, and documents attached to that meeting event.");
obtaining a global dictionary (Paragraph 0026, lines 1-4, "The contextual dictionary 130 is augmented from a base state (e.g., a standard dictionary, a prior-created contextual dictionary 130) to include terminology discovered via context mining from the event to be transcribed.);
and integrating the local context content with the global dictionary to obtain the contextual dictionary (Paragraph 0026, lines 1-7, "The contextual dictionary 130 is augmented from a base state (e.g., a standard dictionary, a prior-created contextual dictionary 130) to include terminology discovered via context mining from the event to be transcribed. For example, a meeting event may be mined to discover its attendees, a title and description, and documents attached to that meeting event.").
Skarbovsky teaches extracting context information from linked documents and building a context dictionary from a standard dictionary using context information in order to improve the quality of interpreting natural language input (Paragraph 0015, lines 1-4, "To improve the quality of transcripts produced for an event, the context for the event is discovered and provided to a dictionary building engine to produce a contextual dictionary customized for transcribing that event.").
Iwasaki and Skarbovsky are considered to be analogous to the claimed invention because they are in the same field of processing systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Iwasaki to further incorporate the teachings of Skarbovsky to extract context information from linked documents and build a context dictionary from a standard dictionary using context information.  Doing so would allow for improving the quality of interpreting natural language input.
Iwasaki in view of Skarbovsky and Reyes Lozano does not specifically disclose: extracting local context content from the processed linkages using artificial intelligence.
Margiolas teaches: extracting local context content from the processed linkages using artificial intelligence (Paragraph 0047, lines 3-7, "The analytics flow diagram 500 can include retrieve user generated content that is processed by an analytics engine (e.g., real-time artificial intelligence system 230 of FIG. 2) to contextualize 515, characterize 520, and extract contextual terms 525 as described herein.").  Margiolas teaches extracting context information using artificial intelligence in order to identify relevant content (Paragraph 0019, lines 1-9, "An example aspect facilitates a targeted content service based on user generated content to improve the effectiveness of supplemental content. Accordingly, example implementations of the methods and systems associated with the present disclosure are directed to analyzing information associated with user generated content to apply machine learning models to the characterize content and provide a highly relevant supplemental content to increase user engagement.").
Iwasaki, Skarbovsky, Reyes Lozano, and Margiolas are considered to be analogous to the claimed invention because they are in the same field of processing systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Iwasaki in view of Skarbovsky and Reyes Lozano to incorporate the teachings of Margiolas to extract context information using artificial intelligence.  Doing so would allow for identifying relevant content.
Regarding claim 11, Iwasaki in view of Skarbovsky and Reyes Lozano discloses the method as claimed in claim 10.
Skarbovsky further teaches: wherein building the contextual dictionary further includes:
processing linkages from the process description (Paragraph 0026, lines 1-7, "The contextual dictionary 130 is augmented from a base state (e.g., a standard dictionary, a prior-created contextual dictionary 130) to include terminology discovered via context mining from the event to be transcribed. For example, a meeting event may be mined to discover its attendees, a title and description, and documents attached to that meeting event.");
obtaining a global dictionary (Paragraph 0026, lines 1-4, "The contextual dictionary 130 is augmented from a base state (e.g., a standard dictionary, a prior-created contextual dictionary 130) to include terminology discovered via context mining from the event to be transcribed.);
and integrating the local context content with the global dictionary to obtain the contextual dictionary (Paragraph 0026, lines 1-7, "The contextual dictionary 130 is augmented from a base state (e.g., a standard dictionary, a prior-created contextual dictionary 130) to include terminology discovered via context mining from the event to be transcribed. For example, a meeting event may be mined to discover its attendees, a title and description, and documents attached to that meeting event.").
Skarbovsky teaches extracting context information from linked documents and building a context dictionary from a standard dictionary using context information in order to improve the quality of interpreting natural language input (Paragraph 0015, lines 1-4, "To improve the quality of transcripts produced for an event, the context for the event is discovered and provided to a dictionary building engine to produce a contextual dictionary customized for transcribing that event.").
Iwasaki and Skarbovsky are considered to be analogous to the claimed invention because they are in the same field of processing systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Iwasaki to further incorporate the teachings of Skarbovsky to extract context information from linked documents and build a context dictionary from a standard dictionary using context information.  Doing so would allow for improving the quality of interpreting natural language input.
Iwasaki in view of Skarbovsky and Reyes Lozano does not specifically disclose: extracting local context content from the processed linkages using artificial intelligence.
Margiolas teaches: extracting local context content from the processed linkages using artificial intelligence (Paragraph 0047, lines 3-7, "The analytics flow diagram 500 can include retrieve user generated content that is processed by an analytics engine (e.g., real-time artificial intelligence system 230 of FIG. 2) to contextualize 515, characterize 520, and extract contextual terms 525 as described herein.").  Margiolas teaches extracting context information using artificial intelligence in order to identify relevant content (Paragraph 0019, lines 1-9, "An example aspect facilitates a targeted content service based on user generated content to improve the effectiveness of supplemental content. Accordingly, example implementations of the methods and systems associated with the present disclosure are directed to analyzing information associated with user generated content to apply machine learning models to the characterize content and provide a highly relevant supplemental content to increase user engagement.").
Iwasaki, Skarbovsky, Reyes Lozano, and Margiolas are considered to be analogous to the claimed invention because they are in the same field of processing systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Iwasaki in view of Skarbovsky and Reyes Lozano to incorporate the teachings of Margiolas to extract context information using artificial intelligence.  Doing so would allow for identifying relevant content.
Regarding claim 17, Iwasaki in view of Skarbovsky and Reyes Lozano discloses the computer program product as claimed in claim 16.
Skarbovsky further teaches: wherein the method further includes building the contextual dictionary, including:
processing linkages from the process description (Paragraph 0026, lines 1-7, "The contextual dictionary 130 is augmented from a base state (e.g., a standard dictionary, a prior-created contextual dictionary 130) to include terminology discovered via context mining from the event to be transcribed. For example, a meeting event may be mined to discover its attendees, a title and description, and documents attached to that meeting event.");
obtaining a global dictionary (Paragraph 0026, lines 1-4, "The contextual dictionary 130 is augmented from a base state (e.g., a standard dictionary, a prior-created contextual dictionary 130) to include terminology discovered via context mining from the event to be transcribed.);
and integrating the local context content with the global dictionary to obtain the contextual dictionary (Paragraph 0026, lines 1-7, "The contextual dictionary 130 is augmented from a base state (e.g., a standard dictionary, a prior-created contextual dictionary 130) to include terminology discovered via context mining from the event to be transcribed. For example, a meeting event may be mined to discover its attendees, a title and description, and documents attached to that meeting event.").
Skarbovsky teaches extracting context information from linked documents and building a context dictionary from a standard dictionary using context information in order to improve the quality of interpreting natural language input (Paragraph 0015, lines 1-4, "To improve the quality of transcripts produced for an event, the context for the event is discovered and provided to a dictionary building engine to produce a contextual dictionary customized for transcribing that event.").
Iwasaki and Skarbovsky are considered to be analogous to the claimed invention because they are in the same field of processing systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Iwasaki to further incorporate the teachings of Skarbovsky to extract context information from linked documents and build a context dictionary from a standard dictionary using context information.  Doing so would allow for improving the quality of interpreting natural language input.
Iwasaki in view of Skarbovsky and Reyes Lozano does not specifically disclose: extracting local context content from the processed linkages using artificial intelligence.
Margiolas teaches: extracting local context content from the processed linkages using artificial intelligence (Paragraph 0047, lines 3-7, "The analytics flow diagram 500 can include retrieve user generated content that is processed by an analytics engine (e.g., real-time artificial intelligence system 230 of FIG. 2) to contextualize 515, characterize 520, and extract contextual terms 525 as described herein.").  Margiolas teaches extracting context information using artificial intelligence in order to identify relevant content (Paragraph 0019, lines 1-9, "An example aspect facilitates a targeted content service based on user generated content to improve the effectiveness of supplemental content. Accordingly, example implementations of the methods and systems associated with the present disclosure are directed to analyzing information associated with user generated content to apply machine learning models to the characterize content and provide a highly relevant supplemental content to increase user engagement.").
Iwasaki, Skarbovsky, Reyes Lozano, and Margiolas are considered to be analogous to the claimed invention because they are in the same field of processing systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Iwasaki in view of Skarbovsky and Reyes Lozano to incorporate the teachings of Margiolas to extract context information using artificial intelligence.  Doing so would allow for identifying relevant content.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Iwasaki in view of Skarbovsky, Reyes Lozano, and Margiolas as applied to claim 4 above, and further in view of Sakai et al. (US Patent No. 10,860,800), hereinafter Sakai.
Regarding claim 5, Iwasaki in view of Skarbovsky, Reyes Lozano, and Margiolas discloses the system as claimed in claim 4, but does not specifically disclose: wherein the at least one processor device is configured to process the process description document based on the contextual dictionary by identifying one or more proper nouns from the process description documents using the contextual dictionary.
Sakai teaches: wherein the at least one processor device is configured to process the process description document based on the contextual dictionary by identifying one or more proper nouns from the process description documents using the contextual dictionary (Column 9, lines 20-22, "The context dictionary 15 stores pairs of expressions between which the replacement is performed depending on the context."; Column 6, lines 19-26, "In the present embodiment, the data processor 2 generates second text information from the first text information by replacing one or more named entities included in the first text information with abstract expressions abstracted based on a predetermined rule. Note that the named entity is a generic expression of proper nouns such as person names, location names, and the like, date expressions, time expressions, and the like.").  Sakai teaches processing text using a context dictionary and identifying proper nouns in the text in order to provide training data for a learning model to interpret the text (Column 3, lines 33-44, "In an aspect of the present disclosure, there is provided an information processing method including acquiring first text information from a storage apparatus in which the first text information representing one or more utterance sentences is stored as a learning data set, identifying one or more named entities included in the acquired first text information, replacing each of the one or more identified named entities with an abstract expression abstracted based on a predetermined rule thereby generating second text information from the first text information, and learning a model of a dialogue system using, as training data, the second text information generated in the replacing.").
Iwasaki, Skarbovsky, Reyes Lozano, Margiolas, and Sakai are considered to be analogous to the claimed invention because they are in the same field of processing systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Iwasaki in view of Skarbovsky, Reyes Lozano, and Margiolas to incorporate the teachings of Sakai to process text using a context dictionary and identify proper nouns in the text.  Doing so would allow for providing training data for a learning model to interpret the text.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Iwasaki in view of Skarbovsky, Reyes Lozano, Margiolas, and Sakai as applied to claim 5 above, and further in view of Wang et al. (US Patent No. 10,521,196), hereinafter Wang, and Sharrma et al. (US Patent No. 9,081,579), hereinafter Sharrma.
Regarding claim 6, Iwasaki in view of Skarbovsky, Reyes Lozano, Margiolas, and Sakai discloses the system as claimed in claim 5, but does not specifically disclose: wherein the at least one processor device is configured to execute program code stored on the memory device to generate an action list based on the processing, and wherein the robotic process automation code is automatically generated based on the action list.
Wang teaches: wherein the at least one processor device is configured to execute program code stored on the memory device to generate an action list based on the processing (Column 10, lines 7-8, "In runtime, after metadata is parsed, the action list may be generated").  Wang teaches performing processing to generate an action list in order to simplify application development (Column 1, lines 37-42, "Metadata may be employed for rapid application development to simplify development process, lessen technical requirements, hide technical details of blockchain service, and empower analysts and consultants without strong technology knowledge and programming skills.").
Iwasaki, Skarbovsky, Reyes Lozano, Margiolas, Sakai, and Wang are considered to be analogous to the claimed invention because they are in the same field of processing systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Iwasaki in view of Skarbovsky, Reyes Lozano, Margiolas, and Sakai to incorporate the teachings of Wang to performing processing to generate an action list.  Doing so would allow for simplifying application development.  
Iwasaki in view of Skarbovsky, Reyes Lozano, Margiolas, and Sakai, and further in view of Wang does not specifically disclose: wherein the robotic process automation code is automatically generated based on the action list.
Sharrma teaches: wherein the robotic process automation code is automatically generated based on the action list (Column 4, lines 61-65, "More significantly, the environment enables building of several mobile applications by automatically generating codes thereby allowing even an unskilled person to use and build mobile applications."; Column 7, lines 10-12, "The action list which describes the various actions that a user is going to perform is populated by choosing from the action selector.").  Sharrma teaches automatically generating software code using an action list in order to provide cost effective and less time-consuming application development (Column 1, line 66 - Column 2, line 2, "The main object of the present invention is to provide cost effective and less time consuming system and a method for building a mobile application development environment that enables development of mobile applications.").
Iwasaki, Skarbovsky, Reyes Lozano, Margiolas, Sakai, Wang, and Sharrma are considered to be analogous to the claimed invention because they are in the same field of processing systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Iwasaki in view of Skarbovsky, Reyes Lozano, Margiolas, and Sakai, and further in view of Wang, to incorporate the teachings of Sharrma to automatically generate software code using an action list.  Doing so would allow for providing cost effective and less time-consuming application development.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Iwasaki in view of Skarbovsky, Reyes Lozano, Margiolas, Sakai, Wang, and Sharrma as applied to claim 6 above, and further in view of Brown et al. (US Patent No. 10,055,681), hereinafter Brown.
Regarding claim 7, Iwasaki in view of Skarbovsky, Reyes Lozano, Margiolas, Sakai, Wang, and Sharrma discloses the system as claimed in claim 6, but does not specifically disclose: wherein the at least one processor device is configured to generate the action list by identifying an action for each step description in the process by identifying verb-object pairs based on the identified proper nouns.
Brown teaches: wherein the at least one processor device is configured to generate the action list by identifying an action for each step description in the process by identifying verb-object pairs based on the identified proper nouns (Column 5, lines 30-43, "The virtual assistant 112 may generally determine a task to perform by referencing one or more task maps. A task map may map action-object pairs to tasks. A task map may generally refer to any type of data that associates a task with an action-object pair. For example, a task map may comprise a look-up table, data in a database, data of a state machine, or any other data to correlate tasks and action-object pairs. As used herein, an action may comprise a verb, while an object may comprise a noun. In some examples, a task map may specify associations for a particular type of noun, such as a common noun (e.g., a class of entities) or a proper noun (e.g., a unique entity). If, for example, a task map includes an object that corresponds to a common noun, the variable value for the task may specify the proper noun."; The task map reads on the action list).  Brown teaches identifying tasks from action-object pairs where the object can be a proper noun in order to efficiently identify actions that need to be performed (Column 1, lines 53-65, "The virtual assistant may then identify a task to be performed by the virtual assistant. In some instances, the virtual assistant may reference a task map. The task map may map action-object pairs to tasks of the virtual assistant. A task may include any type of operation that is performed at least in part by a computing device. In returning to the example above, the virtual assistant may determine that the action of “listen” and the object of “music” are associated with a task of playing a song on the smart device. The virtual assistant may then perform the identified task (e.g., play the song). By utilizing a task map or other source of correlation that maps action-object pairs to tasks, a task may be efficiently identified for performance by the virtual assistant.").
Iwasaki, Skarbovsky, Reyes Lozano, Margiolas, Sakai, Wang, Sharrma, and Brown are considered to be analogous to the claimed invention because they are in the same field of processing systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Iwasaki in view of Skarbovsky, Reyes Lozano, Margiolas, Sakai, Wang, and Sharrma to incorporate the teachings of Brown to identify tasks from action-object pairs where the object can be a proper noun.  Doing so would allow for efficiently identifying actions that need to be performed.
Claims 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Iwasaki in view of Skarbovsky and Reyes Lozano, and further in view of Sakai.
Regarding claim 12, Iwasaki in view of Skarbovsky and Reyes Lozano discloses the method as claimed in claim 8, but does not specifically disclose: wherein processing the process description document based on the contextual dictionary further includes identifying one or more proper nouns from the process description documents using the contextual dictionary.
Sakai teaches: wherein processing the process description document based on the contextual dictionary further includes identifying one or more proper nouns from the process description documents using the contextual dictionary (Column 9, lines 20-22, "The context dictionary 15 stores pairs of expressions between which the replacement is performed depending on the context."; Column 6, lines 19-26, "In the present embodiment, the data processor 2 generates second text information from the first text information by replacing one or more named entities included in the first text information with abstract expressions abstracted based on a predetermined rule. Note that the named entity is a generic expression of proper nouns such as person names, location names, and the like, date expressions, time expressions, and the like.").  Sakai teaches processing text using a context dictionary and identifying proper nouns in the text in order to provide training data for a learning model to interpret the text (Column 3, lines 33-44, "In an aspect of the present disclosure, there is provided an information processing method including acquiring first text information from a storage apparatus in which the first text information representing one or more utterance sentences is stored as a learning data set, identifying one or more named entities included in the acquired first text information, replacing each of the one or more identified named entities with an abstract expression abstracted based on a predetermined rule thereby generating second text information from the first text information, and learning a model of a dialogue system using, as training data, the second text information generated in the replacing.").
Iwasaki, Skarbovsky, Reyes Lozano, and Sakai are considered to be analogous to the claimed invention because they are in the same field of processing systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Iwasaki in view of Skarbovsky, and Reyes Lozano to incorporate the teachings of Sakai to process text using a context dictionary and identify proper nouns in the text.  Doing so would allow for providing training data for a learning model to interpret the text.
Regarding claim 18, Iwasaki in view of Skarbovsky and Reyes Lozano discloses the computer program product as claimed in claim 15, but does not specifically disclose: wherein processing the process description document based on the contextual dictionary further includes identifying one or more proper nouns from the process description documents using the contextual dictionary.
Sakai teaches: wherein processing the process description document based on the contextual dictionary further includes identifying one or more proper nouns from the process description documents using the contextual dictionary (Column 9, lines 20-22, "The context dictionary 15 stores pairs of expressions between which the replacement is performed depending on the context."; Column 6, lines 19-26, "In the present embodiment, the data processor 2 generates second text information from the first text information by replacing one or more named entities included in the first text information with abstract expressions abstracted based on a predetermined rule. Note that the named entity is a generic expression of proper nouns such as person names, location names, and the like, date expressions, time expressions, and the like.").  Sakai teaches processing text using a context dictionary and identifying proper nouns in the text in order to provide training data for a learning model to interpret the text (Column 3, lines 33-44, "In an aspect of the present disclosure, there is provided an information processing method including acquiring first text information from a storage apparatus in which the first text information representing one or more utterance sentences is stored as a learning data set, identifying one or more named entities included in the acquired first text information, replacing each of the one or more identified named entities with an abstract expression abstracted based on a predetermined rule thereby generating second text information from the first text information, and learning a model of a dialogue system using, as training data, the second text information generated in the replacing.").
Iwasaki, Skarbovsky, Reyes Lozano, and Sakai are considered to be analogous to the claimed invention because they are in the same field of processing systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Iwasaki in view of Skarbovsky, and Reyes Lozano to incorporate the teachings of Sakai to process text using a context dictionary and identify proper nouns in the text.  Doing so would allow for providing training data for a learning model to interpret the text.
Claims 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Iwasaki in view of Skarbovsky, Reyes Lozano, and Sakai, and further in view of Wang and Sharrma.
Regarding claim 13, Iwasaki in view of Skarbovsky, Reyes Lozano, and Sakai discloses the method as claimed in claim 12, but does not specifically disclose: further comprising generating an action list based on the processing, wherein the robotic process automation code is automatically generated based on the action list.
Wang teaches: further comprising generating an action list based on the processing (Column 10, lines 7-8, "In runtime, after metadata is parsed, the action list may be generated").  Wang teaches performing processing to generate an action list in order to simplify application development (Column 1, lines 37-42, "Metadata may be employed for rapid application development to simplify development process, lessen technical requirements, hide technical details of blockchain service, and empower analysts and consultants without strong technology knowledge and programming skills.").
Iwasaki, Skarbovsky, Reyes Lozano, Sakai, and Wang are considered to be analogous to the claimed invention because they are in the same field of processing systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Iwasaki in view of Skarbovsky, Reyes Lozano, and Sakai to incorporate the teachings of Wang to performing processing to generate an action list.  Doing so would allow for simplifying application development.  
Iwasaki in view of Skarbovsky, Reyes Lozano, and Sakai, and further in view of Wang does not specifically disclose: wherein the robotic process automation code is automatically generated based on the action list.
Sharrma teaches: wherein the robotic process automation code is automatically generated based on the action list (Column 4, lines 61-65, "More significantly, the environment enables building of several mobile applications by automatically generating codes thereby allowing even an unskilled person to use and build mobile applications."; Column 7, lines 10-12, "The action list which describes the various actions that a user is going to perform is populated by choosing from the action selector.").  Sharrma teaches automatically generating software code using an action list in order to provide cost effective and less time-consuming application development (Column 1, line 66 - Column 2, line 2, "The main object of the present invention is to provide cost effective and less time consuming system and a method for building a mobile application development environment that enables development of mobile applications.").
Iwasaki, Skarbovsky, Reyes Lozano, Sakai, Wang, and Sharrma are considered to be analogous to the claimed invention because they are in the same field of processing systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Iwasaki in view of Skarbovsky, Reyes Lozano, and Sakai, and further in view of Wang, to incorporate the teachings of Sharrma to automatically generate software code using an action list.  Doing so would allow for providing cost effective and less time-consuming application development.
Regarding claim 19, Iwasaki in view of Skarbovsky, Reyes Lozano, and Sakai discloses the computer program product as claimed in claim 18, but does not specifically disclose: wherein the method further includes generating an action list based on the processing, wherein the robotic process automation code is automatically generated based on the action list.
Wang teaches: wherein the method further includes generating an action list based on the processing (Column 10, lines 7-8, "In runtime, after metadata is parsed, the action list may be generated").  Wang teaches performing processing to generate an action list in order to simplify application development (Column 1, lines 37-42, "Metadata may be employed for rapid application development to simplify development process, lessen technical requirements, hide technical details of blockchain service, and empower analysts and consultants without strong technology knowledge and programming skills.").
Iwasaki, Skarbovsky, Reyes Lozano, Sakai, and Wang are considered to be analogous to the claimed invention because they are in the same field of processing systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Iwasaki in view of Skarbovsky, Reyes Lozano, and Sakai to incorporate the teachings of Wang to performing processing to generate an action list.  Doing so would allow for simplifying application development.  
Iwasaki in view of Skarbovsky, Reyes Lozano, and Sakai, and further in view of Wang does not specifically disclose: wherein the robotic process automation code is automatically generated based on the action list.
Sharrma teaches: wherein the robotic process automation code is automatically generated based on the action list (Column 4, lines 61-65, "More significantly, the environment enables building of several mobile applications by automatically generating codes thereby allowing even an unskilled person to use and build mobile applications."; Column 7, lines 10-12, "The action list which describes the various actions that a user is going to perform is populated by choosing from the action selector.").  Sharrma teaches automatically generating software code using an action list in order to provide cost effective and less time-consuming application development (Column 1, line 66 - Column 2, line 2, "The main object of the present invention is to provide cost effective and less time consuming system and a method for building a mobile application development environment that enables development of mobile applications.").
Iwasaki, Skarbovsky, Reyes Lozano, Sakai, Wang, and Sharrma are considered to be analogous to the claimed invention because they are in the same field of processing systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Iwasaki in view of Skarbovsky, Reyes Lozano, and Sakai, and further in view of Wang, to incorporate the teachings of Sharrma to automatically generate software code using an action list.  Doing so would allow for providing cost effective and less time-consuming application development.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Iwasaki in view of Skarbovsky, Reyes Lozano, Sakai, Wang, and Sharrma as applied to claim 13 above, and further in view of Brown.
Regarding claim 14, Iwasaki in view of Skarbovsky, Reyes Lozano, Sakai, Wang, and Sharrma discloses the method as claimed in claim 13, but does not specifically disclose: wherein generating the action list further includes identifying an action for each step description in the process by identifying verb-object pairs based on the identified proper nouns.
Brown teaches: wherein generating the action list further includes identifying an action for each step description in the process by identifying verb-object pairs based on the identified proper nouns (Column 5, lines 30-43, "The virtual assistant 112 may generally determine a task to perform by referencing one or more task maps. A task map may map action-object pairs to tasks. A task map may generally refer to any type of data that associates a task with an action-object pair. For example, a task map may comprise a look-up table, data in a database, data of a state machine, or any other data to correlate tasks and action-object pairs. As used herein, an action may comprise a verb, while an object may comprise a noun. In some examples, a task map may specify associations for a particular type of noun, such as a common noun (e.g., a class of entities) or a proper noun (e.g., a unique entity). If, for example, a task map includes an object that corresponds to a common noun, the variable value for the task may specify the proper noun."; The task map reads on the action list).  Brown teaches identifying tasks from action-object pairs where the object can be a proper noun in order to efficiently identify actions that need to be performed (Column 1, lines 53-65, "The virtual assistant may then identify a task to be performed by the virtual assistant. In some instances, the virtual assistant may reference a task map. The task map may map action-object pairs to tasks of the virtual assistant. A task may include any type of operation that is performed at least in part by a computing device. In returning to the example above, the virtual assistant may determine that the action of “listen” and the object of “music” are associated with a task of playing a song on the smart device. The virtual assistant may then perform the identified task (e.g., play the song). By utilizing a task map or other source of correlation that maps action-object pairs to tasks, a task may be efficiently identified for performance by the virtual assistant.").
Iwasaki, Skarbovsky, Reyes Lozano, Sakai, Wang, Sharrma, and Brown are considered to be analogous to the claimed invention because they are in the same field of processing systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Iwasaki in view of Skarbovsky, Reyes Lozano, Sakai, Wang, and Sharrma to incorporate the teachings of Brown to identify tasks from action-object pairs where the object can be a proper noun.  Doing so would allow for efficiently identifying actions that need to be performed.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Iwasaki in view of Skarbovsky, Reyes Lozano, and Sakai as applied to claim 18 above, and further in view of Brown.
Regarding claim 20, as best understood based on the 35 U.S.C. 112(b) issues identified above, Iwasaki in view of Skarbovsky, Reyes Lozano, and Sakai discloses the computer program product as claimed in claim 18, but does not specifically disclose: wherein generating the action list further includes identifying an action for each step description in the process by identifying verb-object pairs based on the identified proper nouns.
Brown teaches: wherein generating the action list further includes identifying an action for each step description in the process by identifying verb-object pairs based on the identified proper nouns (Column 5, lines 30-43, "The virtual assistant 112 may generally determine a task to perform by referencing one or more task maps. A task map may map action-object pairs to tasks. A task map may generally refer to any type of data that associates a task with an action-object pair. For example, a task map may comprise a look-up table, data in a database, data of a state machine, or any other data to correlate tasks and action-object pairs. As used herein, an action may comprise a verb, while an object may comprise a noun. In some examples, a task map may specify associations for a particular type of noun, such as a common noun (e.g., a class of entities) or a proper noun (e.g., a unique entity). If, for example, a task map includes an object that corresponds to a common noun, the variable value for the task may specify the proper noun."; The task map reads on the action list).  Brown teaches identifying tasks from action-object pairs where the object can be a proper noun in order to efficiently identify actions that need to be performed (Column 1, lines 53-65, "The virtual assistant may then identify a task to be performed by the virtual assistant. In some instances, the virtual assistant may reference a task map. The task map may map action-object pairs to tasks of the virtual assistant. A task may include any type of operation that is performed at least in part by a computing device. In returning to the example above, the virtual assistant may determine that the action of “listen” and the object of “music” are associated with a task of playing a song on the smart device. The virtual assistant may then perform the identified task (e.g., play the song). By utilizing a task map or other source of correlation that maps action-object pairs to tasks, a task may be efficiently identified for performance by the virtual assistant.").
Iwasaki, Skarbovsky, Reyes Lozano, Sakai, and Brown are considered to be analogous to the claimed invention because they are in the same field of processing systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Iwasaki in view of Skarbovsky, Reyes Lozano, and Sakai, to incorporate the teachings of Brown to identify tasks from action-object pairs where the object can be a proper noun.  Doing so would allow for efficiently identifying actions that need to be performed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Boggs whose telephone number is (571)272-2968. The examiner can normally be reached M-F 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on (571)272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES BOGGS/Examiner, Art Unit 2657                                                                                                                                                                                                        

/DANIEL C WASHBURN/Supervisory Patent Examiner, Art Unit 2657